[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          OCT 16, 2006
                                     No. 05-16517
                                                                        THOMAS K. KAHN
                               ________________________
                                                                            CLERK

                           D. C. Docket No. 04-01161 CV-F-N

BONNIE STEPHENS,

                                                                          Plaintiff-Appellant,

                                            versus

REGIONS BANK,

                                                                        Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            _________________________

                                     (October 16, 2006)

Before ANDERSON and DUBINA, Circuit Judges.*

PER CURIAM:



       *
               Judge C. Roger Vinson recused before the decision in this case. This opinion is
entered by a quorum. 28 U.S.C. § 46(d).
      We can assume, arguendo, that Stephens has established a prima facie case

with respect to gender discrimination, age discrimination, and discrimination under

ERISA, but we conclude that no reasonable jury could find discrimination or illegal

action on the part of the bank in light of the strength of the bank’s legitimate non-

discriminatory reasons for firing Stephens. Although these reasons include two

previous incidents that warranted discipline, the primary reason for the bank’s

action was Stephens’ conduct on November 7, 2003. On that date, she sent a

customer a copy of the customer’s credit report, knowing that such action was in

violation of the bank’s policies, and, even more significant, knowing that it was in

direct contravention of an instruction issued by Stephens’ immediate supervisor

immediately prior to Stephens’ action.

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                           2